People v Binda (2018 NY Slip Op 03695)





People v Binda


2018 NY Slip Op 03695


Decided on May 23, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2015-09024
 (Ind. No. 665/15)

[*1]The People of the State of New York, respondent,
vDevaughn Binda, appellant.


Paul Skip Laisure, New York, NY (A. Alexander Donn of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Ruby D. Andrade on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin P. Murphy, J.), rendered August 19, 2015, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20[1]; People v Green, 153 AD3d 1363; People v Gilliard, 150 AD3d 1147; People v Morse, 144 AD3d 710; People v Bae, 137 AD3d 804). Further, the sentence imposed was not excessive (see People v Wagstaff, 73 AD3d 955; People v Suitte, 90 AD2d 80).
MASTRO, J.P., BALKIN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court